         Case 3:19-cv-30027-MGM Document 67 Filed 06/19/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

______________________________
                              )
JANE DOE, et als.,            )                      Civil No. 19-30027-MGM
                              )
         Plaintiffs,          )
                              )
                 v.           )
                              )
CITY OF NORTHAMPTON,          )
et als.,                      )
                              )
                 Defendants.  )
______________________________)


      MOTION TO WITHDRAW AS PRO BONO DISCOVERY COUNSEL

       The undersigned hereby moves to withdraw his appearance as pro bono discovery

counsel for Cody Hanlon. Progress has been made on discovery issues in recent months,

including the Court’s entry of a modified protective order that provides for access to

discovery material by Mr. Hanlon. See Dkt. No. 65. The undersigned is unable to

continue as pro bono counsel at this time.

Dated: June 19, 2000                         Respectfully submitted,

                                              Andrew Levchuk
                                             Andrew Levchuk,
                                             Counsellor at Law, LLC
                                             BBO #545189
                                             7 North Pleasant Street
                                             Suite 2-D
                                             Amherst, Massachusetts 01002
                                             (413) 461-4530
                                             alevchuk@agllegalnet.com
                                             www.agllegalnet.com
         Case 3:19-cv-30027-MGM Document 67 Filed 06/19/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

        I certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF), this 19th day of June, 2020.


                                               /s/Andrew Levchuk
                                               Andrew Levchuk




                                              2
